Case: 12-30901       Document: 00512333224         Page: 1     Date Filed: 08/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 6, 2013
                                     No. 12-30901
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALBERT LITTLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-189-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Albert Little was convicted of one count of conspiracy to possess with the
intent to distribute methamphetamine, one count of aiding and abetting the
possession with the intent to distribute five grams or more of methamphetamine,
and two counts of use of a communication facility in furtherance of a drug-
trafficking crime. He was sentenced within the guidelines range to a total of 160
months of imprisonment, to be followed by five years of supervised release.
Little appeals, challenging his conviction and sentence.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30901     Document: 00512333224       Page: 2    Date Filed: 08/06/2013

                                  No. 12-30901

      First, Little argues that the district court erred in denying his motion to
suppress   the   evidence    obtained    through     the     interception   of   wire
communications. He contends that the affidavits in support of the search
warrants, completed by Trooper Hank Haynes, failed to establish that normal
investigative procedures had been tried and failed, reasonably appeared unlikely
to succeed if tried, or were too dangerous to attempt.
      We apply a clear-error standard when a party claims deficiencies in an
affidavit supporting a wiretap application. United States v. Kelley, 140 F.3d 596,
604 (5th Cir. 1998). An application seeking authorization for a wiretap must
state “whether or not other investigative procedures have been tried and failed
or why they reasonably appear to be unlikely to succeed if tried or to be too
dangerous.” 18 U.S.C. § 2518(1)(c).
      In the instant case, the affidavits provided extensive facts in support of the
assertion that traditional investigative techniques were used but would be
unlikely to be successful; therefore, the affidavits satisfied the requirements of
§ 2518(1)(c). Trooper Haynes detailed the investigative procedures that had
been used and explained the information gained and why those methods would
not prove successful in revealing the source of supply of the methamphetamine
or Little’s involvement in the conspiracy. He further addressed the procedures
that had not been used and explained why they would not be successful. The
district court did not clearly err in denying Little’s motion to suppress the
wiretap evidence. See Kelley, 140 F.3d at 604.
      Little also challenges the sufficiency of the evidence presented at trial,
arguing that the Government failed to establish that he possessed the requisite
criminal intent as to all the charges. He asserts that the only evidence linking
him to the distribution of narcotics was Thompson’s testimony, which he
describes as self-serving and uncorroborated.
      Little moved for a judgment of acquittal at the close of the Government’s
case and renewed the motion after the jury verdict wherein he challenged the

                                         2
    Case: 12-30901     Document: 00512333224      Page: 3    Date Filed: 08/06/2013

                                  No. 12-30901

evidence of criminal intent.     Accordingly, he has preserved the issue for
appellate review, and we review his challenge to the sufficiency of the evidence
de novo. See United States v. Ferguson, 211 F.3d 878, 882 (5th Cir. 2000). In
reviewing a challenge to the sufficiency of the evidence, we determine whether
a rational jury could have found the essential elements of the offense beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States
v. Lopez-Moreno, 420 F.3d 420, 437-38 (5th Cir. 2005).
      Lauralyn Thompson testified that Little knew she was dealing
methamphetamine.       On one occasion, Little assisted her in procuring the
methamphetamine that she later sold. Additionally, Little assisted Thompson
in avoiding arrest and prosecution by running computer checks on driver’s
licenses and license plates of persons with whom Thompson conducted drug
transactions. Several recorded phone calls and text messages between Little and
Thompson were introduced at trial. Thus, there was sufficient evidence of
Little’s criminal intent.
      To the extent Little bases his sufficiency challenge on an argument that
Thompson lacked credibility, it fails because “credibility of the evidence is within
the exclusive province of the jury.” United States v. Johnson, 381 F.3d 506, 508
(5th Cir. 2004). Further, a defendant’s conspiracy conviction may rest on the
uncorroborated testimony of a coconspirator, even if that person is testifying in
exchange for leniency, as long as the witness’s testimony is not incredible as a
matter of law. United States v. Patino-Prado, 533 F.3d 304, 309 (5th Cir. 2008).
“Testimony is incredible as a matter of law only if it relates to the facts that the
witness could not possibly have observed or to events which could not have
occurred under the laws of nature.” Id. at 309. (internal quotation marks and
citation omitted). Little cannot show that Thompson’s testimony was incredible
as a matter of law.
      Regarding his 160-month within-guidelines sentence, Little argues that
the sentence is substantively unreasonable.          We review the substantive

                                         3
    Case: 12-30901     Document: 00512333224     Page: 4   Date Filed: 08/06/2013

                                  No. 12-30901

reasonableness of a sentence for abuse of discretion. Gall v. United States, 552
U.S. 38, 51 (2007). Little’s argument that his sentence is unreasonable reflects
only his disagreement with the district court’s reasons and fails to show that the
district court did not give proper weight to his arguments or any particular
§ 3553(a) factor. He fails to rebut the presumption of reasonableness that is
accorded his within-guidelines sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                        4